Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 11/3/22.  As directed by the amendment: claims 1-10 and 12-17 have been amended, claim 11 has been cancelled, and claims 18-21 have been added.  As such, claims 1-10 and 12-21 are pending in the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 11/3/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/244239 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the at least one therapeutic effect" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 7, and 17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pepe (2017/0304145).
Regarding claim 1, Pepe shows a percussive therapy device (see Figs. 1-9, para. 0005 for example) which includes a housing (see Figs. 1-4 for example, para. 0024 and 0026, housing defined by elements 11 and 20); an electrical source (see para. 0026 second to last line, “rechargeable battery”); a motor positioned in the housing (see para. 0026, motor positioned within 20, part of the housing); a switch for activating the motor (see para. 0027, switch 26); a  push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor, wherein a massage attachment is configured to be removably received on a distal end of the push rod assembly at a first location (see Fig. 4 and para. 0025-0029; push rod assembly 18, massage attachment 30 being the “general massage head 30 is rigid unit at room temperature” per para. 0029 or the cold or hot massage heads 30 per para. 0029 and removably received on distal end of push rod assembly per para. 0028, see also Figs. 9A-D), and an attachment module configured to associate with the housing of the percussive therapy device at a second location that is different from the first location, configured to connect to an outer side of the housing of the percussive therapy device at the second location at a same time the massage attachment is received on the distal end of the push rod assembly, and configured to provide an active effect (the attachment module being the “infrared temperature sensor 31” per para. 0029 which provides an active effect in the form of measuring the user’s skin temperature, is associated with a second location different from the first location and connected to an outer side of the housing at a same time the massage attachment is received on the distal end of the push rod assembly as shown in Fig. 1).
Regarding claim 4, the Pepe device’s active effect is at least one of cold therapy, heat therapy, LED light therapy, photobiomodulation therapy, obtaining biometric data of a user, angular position data of the percussive therapy device, linear position data of the percussive therapy device (see para. 0029, the attachment module being the cold or hot massage head 30 providing cold and heat therapy; the attachment module being the infrared sensor 31 obtaining biometric data of the user).
Regarding claim 7, the Pepe device’s housing includes a handle portion, and the attachment module is associated with the handle portion (see Fig. 1, handle portions 14, attachment module 31 associated/located on the handle portion 14 as shown).
Regarding claim 17, the use of the Pepe device includes a method of using a percussive therapy device including obtaining the percussive therapy device (see Figs. 1-9, para. 0005 for example) that includes a housing (see Figs. 1-4 for example, para. 0024 and 0026, housing defined by elements 11 and 20) that includes first, second, and third handle portions that cooperate to define a handle opening (see Fig. 1 and para. 0024-0025, handle portions being 12, 14, and 22 which can be grasped and therefore is a handle portion and which define handle opening 24), an electrical source (see para. 0026 second to last line, “rechargeable battery”), a motor positioned in the housing (see para. 0026, motor positioned within 20, part of the housing), a switch for activating the motor (see para. 0027, switch 26), a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor (see Fig. 4 and para. 0025-0029; push rod assembly 18), and module comprising a sensor (see Fig. 1 and para. 0029 module being the infrared sensor 31); placing a massage attachment on a distal end of the push rod assembly at a first location that is different from a second location of where the module is located on an outer side of one of the first, second, or third handle portions of the housing (see Fig. 1, massage attachment 30 being located at a first location, i.e. distal end of push rod assembly 18, which is different from a second location of the module 31 which is located on handle portion 14); operating the percussive therapy device to reciprocate the massage attachment, massaging a body part of a user using the massage attachment (ordinary use of such a percussive therapy device, see also para. 0029 for example); and using the sensor of the module to provide an active effect to one of a first or second body part, which are different from each other (see para. 0029, infrared sensor 31 used to provide an active effect of measuring the skin temperature of a first or second body part where the use intends to provide therapy to).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pepe.
Regarding claim 3, the Pepe device’s attachment module (the infrared temperature sensor 31) appears to not be removable from the housing by a user of the device (see Fig. 1 and para. 0029); however, in the event this is not permanent connection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe device’s attachment module (infrared temperature sensor 31) to be permanently connected to the housing in order to ensure a user does not accidentally remove this element from the device.  See MPEP 2144.04 V B.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe.
Regarding claim 2, the Pepe device is silent as to the attachment module (infrared temperature sensor 31) being configured to be removable from the housing of the percussive therapy device; however, one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module to be removable from the housing in order to provide the ability to repair or replace a broken module without having to replace the entire system.  See MPEP 2144.04 V C.

Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Pepe (2020/0261306) (hereinafter Pepe ‘306).
Regarding claim 12, Pepe shows a percussive therapy device (see Figs. 1-9, para. 0005 for example) which includes a housing (see Figs. 1-4 for example, para. 0024 and 0026, housing defined by elements 11 and 20); an electrical source (see para. 0026 second to last line, “rechargeable battery”); a motor positioned in the housing (see para. 0026, motor positioned within 20, part of the housing); a switch for activating the motor (see para. 0027, switch 26); a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor, wherein a massage attachment is configured to be removably received on a distal end of the push rod assembly (see Fig. 4 and para. 0025-0029; push rod assembly 18, massage attachment 30 being the “general massage head 30 is rigid unit at room temperature” per para. 0029 or the cold or hot massage heads 30 per para. 0029 and removably received on distal end of push rod assembly per para. 0028, see also Figs. 9A-D); and an attachment module configured to secure to an outer side of the housing at a different location from the massage attachment at a same time the massage attachment is removably received on the distal end of the push rod assembly (see Fig. 1 and para. 0029, attachment module being the infrared temperature sensor 31 which is secured to an outer side of the housing as shown in Fig. 1).  Pepe is silent as to the attachment module being configured to be removably secured to the housing of the percussive therapy device; however, one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module to be removable from the housing in order to provide the ability to repair or replace a broken module without having to replace the entire system.  See MPEP 2144.04 V C.  The now modified Pepe device is silent as to the attachment module explicitly being configured to electrically communicate with the electrical source (one of ordinary skill would understand an infrared temperature sensor would require some type of electrical source); however, Pepe ‘306 teaches a similar device which includes a similar attachment module (infrared temperature sensor) which is electrically communicative with the electrical source (battery) (see Pepe para. 0011 and 0031, infrared temperature sensor 31 “electrically and operatively connected to the battery” para. 0031).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe device’s attachment module to be electrically communicative with the electrical source, as taught by Pepe ‘306, in order to provide the necessary electrical power for the infrared temperature sensor to function.
Regarding claim 15, the modified Pepe device’s attachment module is configured to provide an active effect (see Pepe para. 0029, the active effect being measuring the skin temperature).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Pepe (2020/0268594) (hereinafter Pepe ‘594).
Regarding claim 18, the Pepe device/method of use is silent as to the massage attachment including a heating element and is configured to operatively and electrically connect to the device, provide percussive massage therapy to the user, and provide heat to the user using the heating element; however, Pepe ‘594 teaches a similar device which includes a massage attachment including a heating element and which is configured to provide the claimed functions (see Pepe ‘594 para. 0038-0039 and Fig. 6-7, massage attachment 100 which includes heating element 112).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe device’s massage attachment to include a heating element and perform the claimed functions, as taught by Pepe ‘594, in order to provide additional therapeutic effect to the user (see Pepe ‘594 para. 0038).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe and Pepe ‘594 as applied to claim 18 above, and further in view of DeBenedictis et al. (2015/0216719) and Goldstein (2018/0008512).
Regarding claim 19, the modified Pepe method is such that the sensor is configured to obtain thermal data (see Pepe para. 0029), but is silent as to determining whether the first body part has reached a predetermined temperature based on the thermal data and provide user instructions to the user to cease providing the therapeutic effect to the first body part upon determining it has reached the predetermined temperature; however, DeBenedictis teaches a thermal massage device/method which includes for providing temperature readings to reach a target/predetermined temperature on the user’s body (see DeBenedictis para. 0109) and Goldstein teaches a massage device/method which includes providing user instructions on how to use/perform the therapy (see Goldstein para. 0079 which discloses providing a kit including instructions for using the device/performing the therapy method via a smart phone, tablet, etc., see also para. 0100-0101 which discloses providing instructions to cease therapy at a body part).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe method to include the steps of determining whether the first body part has reached a predetermined temperature based on the thermal data and provide user instructions to the user to cease providing the therapeutic effect to the first body part upon determining it has reached the predetermined temperature, as taught by DeBenedictis and Goldstein, in order to provide the user with guidance on how to perform the therapy and to provide control of the thermal aspect of the massage to reach a desired temperature.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Avni (2009/0112134).
Regarding claim 20, the Pepe device is silent as to the attachment module including a heart rate sensor configured to obtain heart rate data of a user; however, Avni teaches a massage therapy device which includes a heart rate monitor (see Avni para. 0013 which includes “introducing vibrations to a joint or a location in the body of a user” and including sensor for measuring heart rate among other parameters as listed towards the end of this paragraph).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe device to include a heart rate sensor for the attachment module, as taught by Avni, in order to provide the user with information regarding their health and the ability to control therapy based thereon (see Avni end of para. 0013).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe and Avni as applied to claim 20 above, and further in view of Marton et al. (2019/0254921) and Goldstein.
Regarding claim 21, the modified Pepe device is silent as to further including a routine controller configured to initiate a protocol configured to provide user instructions to apply the massage attachment to a body part while the heart rate sensor obtains heart rate data; however, Marton teaches a similar percussive therapy device which includes a routine controller configured to initiate a protocol (see Marton para. 0042 motor controller PCB 160, see para. 0110 controller 1050 which actuates the motor to have various rotation speeds, low, medium, and high, and thus initiates a protocol) and Goldstein teaches a massage device/method which includes providing user instructions on how to use/perform the therapy (see Goldstein para. 0079 which discloses providing a kit including instructions for using the device/performing the therapy method via a smart phone, tablet, etc., see also para. 0100-0101 which discloses providing instructions to cease therapy at a body part).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe device to include a routine controller configured to initiate a protocol configured to provide user instructions to apply the massage attachment to a body part, as taught by Marton and Goldstein, in order to provide necessary components to control various motor speeds and to provide user instructions on how to properly perform the therapy.  The now modified Pepe device is performing these steps while the heart rate sensor obtains heart rate data (see Avni para. 0013).

Allowable Subject Matter
Claims 5-6, 8-10, 13-14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
When read in light of the limitations of the claimed percussive therapy device/method, the prior art does not disclose, either alone or suggest in combination the limitations set forth in the above mentioned claims including the claims they depend on.

Response to Arguments
Applicant's arguments filed 11/3/22 have been fully considered but they are not persuasive.
Applicant’s argument that neither Pepe nor Marton disclose an attachment module connected to the housing at the same time the massage attachment is received on the push rod assembly is noted and the rejections with Marton as the primary reference were withdrawn; however, the rejections with Pepe as the primary reference have change but still read on the claims when the attachment module of Pepe is interpreted to be the infrared temperature sensor 31.  The newly amended claim language distinguished over the interpretation of Pepe as the cold or hot massage attachments defining the attachment module, but the infrared temperature sensor 31 is shown in Fig. 1 for example, to be connected to the housing at the same time and at different location than the massage attachment 30.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785